Citation Nr: 0922080	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-17 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back syndrome.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as depression or bipolar 
disorder. 

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for sleep apnea with 
chronic obstructive pulmonary disorder (COPD).

8.  Entitlement to service connection for hypertension

9.  Entitlement to service connection for coronary artery 
disease (CAD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1975, and from January 1982 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, inter alia, denied the 
appellant's claims for service connection for sleep apnea 
with COPD, for hypertension, and for CAD.  

In a November 2005 rating decision, the RO, inter alia, 
denied the appellant's remaining claims on appeal.  The 
appellant has appealed both decisions.

The Board's decision on the claims decided in the March 2005 
rating action is set forth below.  The claims on appeal 
decided in the November 2005 rating action are addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Sleep apnea was first shown many years after separation 
from service and is not shown to have been the result of 
events, disease, or injury during military service.

3.  Chronic obstructive pulmonary disorder was first shown 
many years after separation from service and is not shown to 
have been the result of events, disease, or injury during 
military service.

4.  Hypertension was not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service, nor was it present within one year following 
separation from service.

5.  Coronary artery disease was not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service, nor was it present within one 
year following separation from service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Chronic obstructive pulmonary disorder was not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor may incurrence of hypertension be presumed.  38 
C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Coronary artery disease was not incurred in or aggravated 
by service, nor may service incurrence of cardiovascular 
disease be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in September 2004, December 2004 and December 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in March 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the December 2008 correspondence.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his service connection claims 
decided in this appeal.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence that the Veteran complained of or 
was treated for sleep apnea, a lung disorder, high blood 
pressure or hypertension, or a heart disorder during his two 
periods of active service.  While a VA medical record dated 
in the late 1970s (and between the Veteran's two periods of 
active service) indicated that the Veteran complained of 
chest pains, the examiner assessed hyperventilation.  There 
is no competent medical evidence in the record that any chest 
pains the Veteran may have suffered between his two tours of 
duty are connected with his later CAD.  The Board notes that 
when the Veteran was discharged from active duty on both 
occasions there were no abnormalities of the lungs, heart or 
vascular system.  There is no competent medical evidence that 
the Veteran's hypertension and CAD manifested during the year 
following his separation from service.  The Board finds the 
available medical evidence, including extensive VA and 
private medical records collected by the Social Security 
Administration (SSA) in its determination that the Veteran 
was entitled to disability benefits, is sufficient for an 
adequate determination.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension and cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Sleep Apnea and COPD

Service treatment records do not show the Veteran had any 
complaints related to sleeping during his two periods of 
active service.  A July 1974 service treatment record noted 
that the Veteran was treated for an upper respiratory 
infection.  Discharge examinations in November 1975 and 
January 1982 showed no abnormalities of the lungs and chest.

VA outpatient treatment records include a April 1984 report 
wherein the Veteran complained of left chest pain, with some 
shortness of breath.  On examination, the lungs were clear.  
A chest X-ray film report that described the chest as normal.  
The assessment was musculoskeletal chest pain.  

Beginning in April 1988, and extending to the present time, 
private medical records and VA medical records reflect 
ongoing treatment for COPD (diagnosed in 2003), emphysema, 
upper respiratory infections, and bronchitis.  It was 
revealed in the records that the Veteran was a long-time 
smoker.  He was advised on several occasions to quit.

According to a June 2001 VA medical record the Veteran was 
seen for problems sleeping while staying at a VA domiciliary.  
He complained of, among other things, bad dreams.  The 
physician's impression was insomnia of unclear etiology.

In March 2004 the Veteran was seen at The Sleep Center in 
Tampa, Florida, and diagnosed with severe obstructive sleep 
apnea.  His physiology showed episodes of obstructive and 
partial apnea but no central apnea.  Use of a CPAP machine 
and weight loss were recommended.

Although voluminous medical records regarding treatment of 
sleep apnea and respiratory/pulmonary disorders are 
associated with the claims folder, neither the VA medical 
records nor the private medical reports relate the present 
sleep apnea and respiratory/pulmonary disorders to events in 
military service.

Based on the evidence of record, the Board finds that service 
connection for either sleep apnea or COPD is not warranted 
because there is no connection between the Veteran's 
diagnosed sleep apnea and his COPD and any event, injury, or 
disease during active military service.  In this case, sleep 
apnea is not diagnosed until March 2004 and the first 
evidence of COPD is not found until November 2003, more than 
20 years after separation from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In addition, none of the 
competent evidence of record provides a link between the 
Veteran's sleep apnea and active service or his COPD and 
active service.  On the contrary, the Veteran's post-service 
medical records provide a clear, consistent link to his 
reported decades-long cigarette use and his complaints of 
shortness of breath and subsequent COPD.  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  Hickson, 12 Vet. App. 
at 253.

The Board points out that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
38 C.F.R. § 3.300 (2008).

Therefore, his claim for service connection for sleep apnea 
and for COPD must be denied.

Hypertension and Coronary Artery Disease

Service treatment records for the Veteran's two periods of 
active duty show no evidence of hypertension or coronary 
artery disease.  Blood pressure on his December 1973 
enlistment examination measured 110/80.  An August 1974 
service treatment record recorded his blood pressure as 
124/88.  On his November 1975 discharge examination his blood 
pressure measured 124/76 and no abnormalities of the heart or 
vascular system were noted.  

A VA medical record dated sometime in the latter 1970s 
(between the Veteran's two periods of active service) 
revealed that the Veteran was seen for chest pains lasting 
for three months, and for dizziness and blurred vision 
lasting for more than one week.  The examiner assessed a 
hyperventilation syndrome.

On his February 1981 reenlistment examination, his blood 
pressure measured 118/70 and no abnormalities of the heart or 
vascular system were noted.  In association with his 
discharge from service, in January 1982, the Veteran was 
afforded  physical examination.  His blood pressure was 
recorded as 110/80.  An X-ray study of the chest showed a 
normal heart, great vessels and clear lungs.  No 
abnormalities of the heart or vascular system were noted.  
The Veteran was given a medical discharge in February 1982 
for pre-existing severe flatfeet.  

Post-service, a February 1984 VA medical records indicated 
that the Veteran's blood pressure measured 112/78, 104/84, 
and 110/80.

A November 1990 VA medical record revealed that the Veteran 
was seen for a variety of complaints, including chest pain.  

Beginning in the 1990's, VA and private treatment records 
note ongoing cardiovascular complaints.  Diagnoses included 
sinus tachycardia, single vessel CAD with a 70 percent lesion 
in a large right posterior descending artery, CAD with 
hypertension and tachycardia and hypertensive heart disease.

In February 2006, the Social Security Administration (SSA) 
awarded the Veteran disability benefits beginning in 2004 for 
a severe combination of impediments, including CAD with 
hypertension.  

Based on the evidence of record, the Board finds that the 
Veteran's claimed hypertension and CAD are not the result of 
any established event, injury, or disease during active 
service.  Service treatment records do not show high blood 
pressure readings or evidence of a heart or vascular problem.  
During the late 1970s, between the Veteran's first and second 
periods of active service, he was seen at a VA facility for a 
complaint of chest pains lasting several months, but the 
examiner noted hyperventilation syndrome.  No hypertension or 
coronary disease was observed.  He was subsequently diagnosed 
with hypertension and CAD, more than 17 years after 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim for service connection.  Maxson, 230 F.3d at 1333.  

In addition, none of the competent medical evidence of record 
provides a link between the Veteran's hypertension and active 
service or his CAD and active service.  The record does not 
contain any medical opinion establishing a nexus or medical 
relationship between diagnosed hypertension and any event, 
injury, or disease during active service or between diagnosed 
CAD and any event, injury, or disease during active service.  
Neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of any such opinion.  
Without competent medical evidence of an in-service 
incurrence or aggravation of a disease or injury, service 
connection cannot be granted on a direct basis.  See Hickson, 
12 Vet. App. at 253.

The Board has considered whether service connection for 
hypertension and for CAD could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309.  In this case, no medical evidence demonstrates that 
the Veteran developed high blood pressure or experienced CAD 
to a compensable level within a year after his discharge from 
active duty.  Therefore, service connection for either 
disability cannot be established on a presumptive basis.

After reviewing all of the medical evidence of record, the 
Board finds that the Veteran's claims for service connection 
for hypertension and for CAD must be denied.  

All Claims

In connection with these claims, the Board also has 
considered the assertions the Veteran has advanced on appeal.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
sleep apnea and COPD as well as his hypertension and CAD are 
related to his periods of active service, these claims turn 
on medical matters--the relationship between a current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay 
person without the appropriate medical training or expertise, 
the Veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the Veteran's assertions 
in this matter simply do not constitute persuasive evidence 
in support of his claims.

For the foregoing reasons, the claims for service connection 
for sleep apnea, for chronic COPD, for hypertension, and for 
CAD must be denied.  In arriving at the decision to deny 
these claims, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

Entitlement to service connection for sleep apnea with 
chronic COPD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his remaining claims 
on appeal denied in the November 2005 rating action by 
correspondence dated in August 2005.  The Board finds, 
however, that a remedial notice should be provided as a 
result of the subsequent court decisions in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In Dingess/Hartman, the Court required that the Veteran be 
provided an explanation of the information or evidence needed 
to establish a disability rating and an effective date for a 
compensation award.  In Kent, the Court clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a review of the VCAA notice letter dated in 
August 2005 shows the RO failed to discuss the bases for the 
denials in the prior November 1989 and May 1992 rating 
decisions and did not provide notice that described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection for dental 
trauma, for low back syndrome and for a psychiatric disorder 
that were found insufficient in the previous denials.

The Board also notes that on his VA Form 9, Substantive 
Appeal, received in February 2006, the Veteran requested a 
Board hearing to be held at the RO on the remaining claims on 
appeal decided in the November 2005 rating action.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Since the RO schedules Travel Board 
and video conference hearings, a remand of this matter to the 
RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also should include a corrective 
VCAA notice to the Veteran that explains 
what constitutes new and material evidence 
and specifically identifies the type of 
evidence necessary to satisfy the element 
of the underlying claims which were found 
insufficient in the previous November 1989 
and May 1992 denials, in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The Veteran should be scheduled for a 
Board hearing with a Veterans Law Judge at 
the RO, either a video conference hearing 
or a Travel Board hearing, whichever his 
preference, as soon as it may be feasible.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


